SENTENCIA
El Ministerio Público presentó dos cargos contra el acusado recurrido Harry Orlando Cruz Giorgi por alegadas infracciones al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, y el caso se llamó para juicio en su fondo ante la Sala Superior de Ponce del Tribunal de Primera Instancia.
La defensa solicitó que el caso se ventilase ante un Jurado. El tribunal procedió a tomarle el juramento preliminar a los candidatos al Jurado. Luego de hacérseles va*417rias preguntas, el caso fue suspendido para el 26 de abril de 2004. Ese día la defensa indicó que el acusado interesaba que los procedimientos continuasen por tribunal de derecho. El Ministerio Fiscal se opuso. Ello no obstante, el tribunal aceptó la renuncia que hiciera el acusado al derecho a juicio por jurado y resolvió que a pesar de que el juicio había “comenzado”, con el juramento preliminar a los candidatos a jurado, el tribunal tenía discreción para aceptar dicha renuncia.
Inconforme, el Estado acudió ante el Tribunal de Apelaciones y sostuvo que, habiendo comenzado el juicio, la renuncia al derecho a juicio por jurado no procedía a menos que el Estado prestara su consentimiento. El foro apelativo intermedio denegó el recurso. Sostuvo que el juez de instancia tenía discreción para aceptar la renuncia, sin importar que el juicio hubiera comenzado.
Aun insatisfecho, el Estado acudió —vía certiorari— ante este Tribunal en revisión de dicha determinación. Ex-pedimos el recurso.
Por estar igualmente dividido el Tribunal, se dicta sentencia confirmatoria de la emitida por el Tribunal de Apelaciones y se devuelve el caso al tribunal de instancia para procedimientos ulteriores.
Así lo pronunció, manda el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton emitió una opinión disidente, a la cual se unieron las Juezas Asociadas Señora Fiol Matta y Señora Rodríguez Rodríguez. El Juez Asociado Señor Rebollo López emitió una opinión concurrente, a la cual se unieron los Jueces Asociados Señor Fuster Berlingeri y Señor Rivera Pérez.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo